DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment, received on 5 April 2019, has been entered into record.  
Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
In [0025], line 1: “201” should read –210–.
Appropriate correction is required.

Claim Objections
Claims 3-5, 9, and 11-13 are objected to because of the following informalities:  
In claim 3, line 2: “the user identity” lacks antecedent basis;
In claim 4, line 3: “one or stored user features” is unclear and is believed it should read “one or more stored user features” and has been treated as such for the remainder of this Office Action;
In claim 5, line 3: “the user’s hand” lacks antecedent basis;
In claim 5, line 4: “one or stored user features” is unclear and is believed it should read “one or more stored user features” and has been treated as such for the remainder of this Office Action;
In claim 9, line 4: “information” is unclear if it relates to “information” (claim 9, line 3);
In claim 11, line 3: “the user identity” lacks antecedent basis;
In claim 12, line 3: “one or stored user features” is unclear and is believed it should read “one or more stored user features” and has been treated as such for the remainder of this Office Action;
In claim 13, line 3: “the users hand” lacks antecedent basis;
In claim 13, line 4: “one or stored user features” is unclear and is believed it should read “one or more stored user features” and has been treated as such for the remainder of this Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0295203 A1 and Cho hereinafter) in view of Hart et al. (US 2013/0061303 and Hart hereinafter).
As to claim 1, Cho discloses a system and method for authentication, the system and method having:
receiving a user authentication input at the mobile electronic device (0058, lines 3-5); 
caching the authentication input and, while the authentication input remains cached, authenticating the user to use the mobile electronic device via the authentication input (0052, lines 3-10); 
unlocking the mobile electronic device (0208, lines 5-7); 
Cho fails to specifically disclose:
opening the FIDO compliant application; 
executing secure delayed FIDO authentication by providing the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses a system and method for authentication in a contactless environment, the system and method having:
opening the FIDO compliant application (0042, lines 1-8); 
executing secure delayed FIDO authentication by providing the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application (0042, lines 1-8). 
Further, Hart also discloses unlocking the mobile electronic device (0039, lines 15-17).
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by opening an authenticated session using cached input. Hart recites motivation by disclosing that using cached credentials for authentication allows for a secure access or secure transactions to resume after a previously authenticated secure session has been inactive (0042). It is obvious that the teachings of Hart would have improved the teachings of Cho by using cached credentials to open an authenticated session in order to resume a previously authenticated session.


As to claim 9, Cho discloses:

a user authentication input configured to receive information from the user (0058, lines 3-5); 
a user interface configured to convey information to the user (0096, line 3); 
a processor configured to receive a user authentication input at the mobile electronic device via the user authentication input (0058, lines 3-5), cache the authentication input and, while the authentication input remains cached, authenticate the user to use the device via the authentication input (0052, lines 3-10).
Cho fails to specifically disclose:
open the FIDO compliant application, and provide the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses:
open the FIDO compliant application, and provide the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application (0042, lines 1-8). 
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by opening an authenticated session using cached input. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Hart to the teachings of Cho.

As to claims 2 and 10, Cho fails to specifically disclose:
wherein the user authentication input identifies the FIDO compliant application. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses:
wherein the user authentication input identifies the FIDO compliant application (0038; 0039). 
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the 

As to claim 19, Cho discloses:
receiving user authentication input at the mobile electronic device (0058, lines 3-5);
 authenticating the user to use the mobile electronic device via the authentication input and unlocking the mobile electronic device (0052, lines 3-10; 0208, lines 5-7); 
Cho fails to specifically disclose:
prior to additional user input if any, opening the FIDO compliant application and providing the same authentication input to the FIDO compliant application to open an authenticated session on the FIDO compliant application. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses:
prior to additional user input if any, opening the FIDO compliant application and providing the same authentication input to the FIDO compliant application to open an authenticated session on the FIDO compliant application (0042, lines 1-8). 
Further, Hart also discloses unlocking the mobile electronic device (0039, lines 15-17).
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by opening an authenticated session using cached input. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Hart to the teachings of Cho.

As to claim 20, Cho discloses:
wherein the authentication input comprises at least one of an audio input and a visual input (0096, lines 1-4; 0103, lines 1-4). 

Claims 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hart as applied to claims 1 and 9 above, and further in view of Doyle et al. (US 2003/0159044 A1 and Doyle hereinafter).
As to claims 3 and 11, Cho in view of Hart fails to specifically disclose:
monitoring the user during the authenticated session to detect if the user identity changes. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses a system and method for dynamically selectable capabilities, the system and method having:
monitoring the user during the authenticated session to detect if the user identity changes (0085, lines 3-9). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting user identity changes. Doyle recites motivation by disclosing that performing continuous biometric authentication in order to ensure that a user’s identity during the entire period the device is in use and ensure security of the transaction (0085). It is obvious that the teachings of Doyle would have improved the teachings of Cho in view of Hart by detecting user identity changes in order to ensure security of transactions.

As to claims 4 and 12, Cho in view of Hart fails to specifically disclose:
periodically detecting a user feature and comparing the detected feature to one or stored user features. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses:
periodically detecting a user feature and comparing the detected feature to one or stored user features (0079, lines 10-20; 0085, lines 3-9; 0086, lines 13-16; 0087, lines 1-3; 0088, lines 1-7, 18-26). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting and comparing user features. Please refer to the motivation recited above with respect to claims 3 and 11 as to why it is obvious to apply the teachings of Doyle to the teachings of Cho in view of Hart.

As to claims 5 and 13, Cho in view of Hart fails to specifically disclose:
detecting that the device is not in the user's hand, and in response, detecting a user feature and comparing the detected feature to one or stored user features. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses:
detecting that the device is not in the user's hand, and in response, detecting a user feature and comparing the detected feature to one or stored user features (0088, lines 1-7, 18-26). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting and comparing user features. Please refer to the motivation recited above with respect to claims 3 and 11 as to why it is obvious to apply the teachings of Doyle to the teachings of Cho in view of Hart.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hart and Doyle as applied to claims 3 and 11 above, and further in view of Ge (US 2013/0081118 A1).
As to claims 6 and 14, Cho in view of Hart and Doyle fails to specifically disclose:
flushing cached authentication input if the user identity changes. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart and Doyle, as taught by Ge.
Ge discloses a system and method for establishing a session, the system and method having:
flushing cached authentication input if the user identity changes (0086, lines 1-5).
Given the teaching of Ge, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart and Doyle with the teachings of Ge by flushing cached input if an identity changes. Ge recites motivation by disclosing that stored credentials are deleted in order to prevent access when credentials are not validated (0085). It is obvious that the teachings of Ge would have improved the teachings of Cho in view of Hart and Doyle by deleting stored credentials in order to prevent access, thus providing protection when a user identity changes.

Claims 7, 8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hart as applied to claims 1 and 6 above, and further in view of Pyle (US 2015/0350182 A1).
As to claims 7 and 15, Cho in view of Hart fails to specifically disclose:
monitoring a timer for expiration, and ending the authenticated session if the timer expires. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Pyle.
Pyle discloses a system and method for securely accessing programmable devices, the system and method having:
monitoring a timer for expiration, and ending the authenticated session if the timer expires (0102, lines 5-9). 
Given the teaching of Pyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Pyle by ending the session if the timer expires. Pyle recites motivation by disclosing that ending the session upon timer expiration ensures user authentication within a time period, thus providing protection for access (0102; 0103). It is obvious that the teachings of Pyle would have improved the teachings of Cho in view of Hart by ending the session upon timer expiration in order to provide access protection.

As to claims 8 and 16, Cho in view of Hart fails to specifically disclose:
requesting a manual authentication if the timer expires. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Pyle.

requesting a manual authentication if the timer expires (0102, lines 14-19). 
Given the teaching of Pyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Pyle by requesting manual authentication if the timer expires. Please refer to the motivation recited above with respect to claims 7 and 15 as to why it is obvious to apply the teachings of Pyle to the teachings of Cho in view of Hart.

As to claim 17, Cho discloses:
wherein the user authentication input comprises a microphone (0096, lines 1-4; 0103, lines 1-4). 

As to claim 18, Cho discloses:
wherein the user authentication input comprises an imager (0096, lines 1-4; 0103, lines 1-4). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhasin et al. (US 2011/0078773 A1) discloses a system and method for authorization arrangements.
Cona et al. (US 2019/0333054 A1) discloses a system and method for verification of pseudonymous credentials.
Innes et al. (US Patent 10,841,316 B2) discloses a system and method for dynamic access control to network resources.
Kim et al. (US 2019/0075102 A1) discloses a system and method for FIDO universal authentication.
Kwon et al. (US 2020/0275274 A1) discloses a system and method for storing user identification.
Nowak et al. (US 2019/0124081 A1) discloses a system and method for providing FIDO authentication services.
Oosthuizen (US 2019/0251561 A1) discloses a system and method for verifying an association between a communication device and user.
Queralt (US 2019/0182237 A1) discloses a system and method for mobile authentication and registration for mobile certificates.
Robinson et al. (US 2020/0287909) discloses a system and method for performing a security action in response to a determination that a device is lost or stolen.
Scopis et al. (US 2019/0149542 A1) discloses a system and method for authentication access to a resource using facial recognition based on involuntary facial movement.
Sebastian et al. (US 2020/0145219 A1) discloses a system and method for decentralized biometric identity authentication.
Sharma et al. (US 2017/0091439 A1) discloses a system and method for person reidentification.
Verma (US 2015/0180869 A1) discloses a system and method for cloud-based scalable authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431